Title: The Drinker’s Dictionary, 13 January 1737
From: Franklin, Benjamin
To: 


In his Silence Dogood Letter, No. 12 (see above, I, 39) Franklin listed nineteen terms signifying drunkenness. Fifteen of them, some with slight changes, appear in The Drinker’s Dictionary. This congruity is the principal reason for attributing the piece to Franklin.
 
Nothing more like a Fool than a drunken Man. Poor Richard.
  ’Tis an old Remark, that Vice always endeavours to assume the Appearance of Virtue: Thus Covetousness calls itself Prudence; Prodigality would be thought Generosity; and so of others. This perhaps arises hence, that, Mankind naturally and universally approve Virtue in their Hearts, and detest Vice; and therefore, whenever thro’ Temptation they fall into a Practice of the latter, they would if possible conceal it from themselves as well as others, under some other Name than that which properly belongs to it.
But Drunkenness is a very unfortunate Vice in this respect. It bears no kind of Similitude with any sort of Virtue, from which it might possibly borrow a Name; and is therefore reduc’d to the wretched Necessity of being express’d by distant round-about Phrases, and of perpetually varying those Phrases, as often as they come to be well understood to signify plainly that a Man is drunk.
Tho’ every one may possibly recollect a Dozen at least of the Expressions us’d on this Occasion, yet I think no one who has not much frequented Taverns would imagine the number of them so great as it really is. It may therefore surprize as well as divert the sober Reader, to have the Sight of a new Piece, lately communicated to me, entitled
   
The Drinkers Dictionary.
     
  A
He is Addled,
He’s casting up his Accounts,
He’s Afflicted,
He’s in his Airs.

B
He’s Biggy,
Bewitch’d,
Block and Block,
Boozy,
Bowz’d,
Been at Barbadoes,
Piss’d in the Brook,
Drunk as a Wheel-Barrow,
Burdock’d,
Buskey,
Buzzey,
Has Stole a Manchet out of the Brewer’s Basket,
His Head is full of Bees,
Has been in the Bibbing Plot,
Has drank more than he has bled,
He’s Bungey,
As Drunk as a Beggar,
He sees the Bears,
He’s kiss’d black Betty,
He’s had a Thump over the Head with Sampson’s Jawbone,
He’s Bridgey.
C
He’s Cat,
Cagrin’d,
Capable,
Cramp’d,
Cherubimical,
Cherry Merry,
Wamble Crop’d,
Crack’d,
Concern’d,
Half Way to Concord,
Has taken a Chirriping-Glass,
Got Corns in his Head,
A Cup too much,
Coguy,
Copey,
He’s heat his Copper,
He’s Crocus,
Catch’d,
He cuts his Capers,
He’s been in the Cellar,
He’s in his Cups,
Non Compos,
Cock’d,
Curv’d,
Cut,
Chipper,
Chickery,
Loaded his Cart,
He’s been too free with the Creature,
Sir Richard has taken off his Considering Cap,
He’s Chap-fallen.
D
He’s Disguiz’d,
He’s got a Dish,
Kill’d his Dog,
Took his Drops,
It is a Dark Day with him,
He’s a Dead Man,

Has Dipp’d his Bill,
He’s Dagg’d,
He’s seen the Devil.
E
He’s Prince Eugene,
Enter’d,
Wet both Eyes,
Cock Ey’d,
Got the Pole Evil,
Got a brass Eye,
Made an Example,
He’s Eat a Toad and half for Breakfast,
In his Element.
F
He’s Fishey,
Fox’d,
Fuddled,
Sore Footed,
Frozen,
Well in for ’t,
Owes no Man a Farthing,
Fears no Man,
Crump Footed,
Been to France,
Flush’d,
Froze his Mouth,
Fetter’d,
Been to a Funeral,
His Flag is out,
Fuzl’d,
Spoke with his Friend,
Been at an Indian Feast.
G
He’s Glad,
   Groatable,
Gold-headed,
Glaiz’d,
Generous,
Booz’d the Gage,
As Dizzy as a Goose,
Been before George,
Got the Gout,
Had a Kick in the Guts,
Been with Sir John Goa,
Been at Geneva,
Globular,
Got the Glanders.
H
Half and Half,
Hardy,
Top Heavy,
Got by the Head,
Hiddey,
Got on his little Hat,
Hammerish,
Loose in the Hilts,
Knows not the way Home,
Got the Hornson,
Haunted with Evil Spirits,
Has Taken Hippocrates grand Elixir.
I
He’s Intoxicated,
Jolly,
Jagg’d,
Jambled,
Going to Jerusalem,
Jocular,
Been to Jerico,
Juicy.

K
He’s a King,
Clips the King’s English,
Seen the French King,
The King is his Cousin,
Got Kib’d Heels,
Knapt,
Het his Kettle.
L
He’s in Liquor,
Lordly,
He makes Indentures with his Leggs,
Well to Live,
Light,
Lappy,
Limber.
M
He sees two Moons,
Merry,
Middling,
Moon-Ey’d,
Muddled,
Seen a Flock of Moons,
Maudlin,
Mountous,
Muddy,
Rais’d his Monuments,
Mellow.
N
He’s eat the Cocoa Nut,
   Nimptopsical,
Got the Night Mare.
O
He’s Oil’d,
Eat Opium,
Smelt of an Onion,
Oxycrocium,
Overset.
P
He drank till he gave up his Half-Penny,
Pidgeon Ey’d,
Pungey,
Priddy,
As good conditioned as a Puppy,
Has Scalt his Head Pan,
Been among the Philistines,
In his Prosperity,
He’s been among the Philippians,
He’s contending with Pharaoh,
Wasted his Paunch,
He’s Polite,
Eat a Pudding Bagg.
Q
He’s Quarrelsome.
R
He’s Rocky,
Raddled,
Rich,
Religious,
Lost his Rudder,
Ragged,
Rais’d,

Been too free with Sir Richard,
Like a Rat in Trouble.
S
He’s Stitch’d,
Seafaring,
In the Sudds,
Strong,
Been in the Sun,
As Drunk as David’s Sow
Swampt,
His Skin is full,
He’s Steady,
He’s Stiff,
He’s burnt his Shoulder,
He’s got his Top Gallant Sails out,
Seen the yellow Star,
As Stiff as a Ring-bolt,
Half Seas over,
His Shoe pinches him,
Staggerish,
It is Star-light with him,
He carries too much Sail,
Stew’d,
Stubb’d,
Soak’d,
Soft,
Been too free with Sir John Strawberry,
He’s right before the Wind with all his Studding Sails out,
Has Sold his Senses.
T
He’s Top’d,
Tongue-ty’d,
Tann’d,
Tipium Grove,
Double Tongu’d,
Topsy Turvey,
Tipsey,
Has Swallow’d a Tavern Token,
He’s Thaw’d,
He’s in a Trance,
He’s Trammel’d.
V
He makes Virginia Fence, Valiant,
Got the Indian Vapours.
W
The Malt is above the Water,
He’s Wise,
He’s Wet,
He’s been to the Salt Water,
He’s Water-soaken,
He’s very Weary,
   Out of the Way.
The Phrases in this Dictionary are not (like most of our Terms of Art) borrow’d from Foreign Languages, neither are they collected from the Writings of the Learned in our own, but gather’d wholly from the modern Tavern-Conversation of Tiplers. I do not doubt but that there are many more in use; and I was even tempted to add a new one my self under the Letter B, to wit, Brutify’d: But upon Consideration, I fear’d being guilty of Injustice to the Brute Creation, if I represented Drunkenness as a beastly Vice, since, ’tis well-known, that the Brutes are in general a very sober sort of People.
   
